DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status
Claims 86 and 87 are rejoined and amended as shown below.  Applicant’s amendment to claim 1 overcomes the prior art of Ko et al. (US 2004/0013839).  
The Obvious type double patenting rejections are withdrawn as the amended instant claims are directed to different inventive concepts.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 24, delete, “in claim 20” and replace with in claim 1
In claim 31, delete, “in claim 22” and replace with in claim 1
In claim 33, delete, “in claim 22” and replace with in claim 1


In claim 86, line 3, delete “as claimed in claim 1;” and replace with comprising: 
an indicator section comprising an indicator material that displays different visible properties in response to the presence or absence of an activating agent, the indicator material being an acid sensitive material; an activator section comprising an activating agent that effects a change in the visible properties of the indicator material; and a barrier section comprising a barrier layer that is substantially impermeable to the activating agent, the barrier section being located between the indicator section and the activator section; wherein at least part of the barrier layer that is substantially impermeable to the activating agent is removable and/or rupturable, 
wherein on removal of and/or rupture of at least part of the substantially impermeable barrier layer the activating agent and the indicator material to come into contact with each other, thereby effecting a change in visible properties of the indicator material: 1 and approximately 300 gmo-1, 
wherein the barrier layer that is substantially impermeable to the activating agent comprises a detachable section and a fixed section; 
wherein where the detachable section and the fixed section meet there is provided a separable portion; 
wherein the indicator device comprises a first adhesive layer located between the barrier layer that is substantially impermeable to the activating agent and the indicator layer; 
wherein the first adhesive layer is arranged in a pattern having an outer adhesive layer and an inner adhesive layer, the separable portion being positioned between the outer adhesive layer and the inner adhesive layer; and 
wherein the indicator material is surrounded by the inner adhesive layer which defines an enclosed space;”

In claim 87, line 3, delete “as claimed in claim 1;” and replace with comprising: 
an indicator section comprising an indicator material that displays different visible properties in response to the presence or absence of an activating agent, the indicator material being an acid sensitive material; an activator section comprising an activating agent that effects a change in the visible properties of the indicator material; and a barrier section comprising a barrier layer that is substantially impermeable to the activating agent, the barrier section being located between the indicator section and the activator section; wherein at least part of the barrier layer that is substantially impermeable to the activating agent is removable and/or rupturable, 
wherein on removal of and/or rupture of at least part of the substantially impermeable barrier layer the activating agent and the indicator material to come into contact with each other, thereby effecting a change in visible properties of the indicator material: 1 and approximately 300 gmo-1, 
wherein the barrier layer that is substantially impermeable to the activating agent comprises a detachable section and a fixed section; 
wherein where the detachable section and the fixed section meet there is provided a separable portion; 
wherein the indicator device comprises a first adhesive layer located between the barrier layer that is substantially impermeable to the activating agent and the indicator layer; 
wherein the first adhesive layer is arranged in a pattern having an outer adhesive layer and an inner adhesive layer, the separable portion being positioned between the outer adhesive layer and the inner adhesive layer; and 
wherein the indicator material is surrounded by the inner adhesive layer which defines an enclosed space;”
Allowable Subject Matter
Claims 1, 4, 15, 24, 31, 33, 36-37, 41, 43, 61, 65, 68, 76, 79-83 and 86-87 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 and 86-87 are allowed because the prior art does teach or fairly suggest an indicator device comprising a barrier layer that is substantially impermeable to the activating agent comprises a detachable section and a fixed section; wherein where the detachable section and the fixed section meet there is provided a separable portion; wherein the indicator device comprises a first adhesive layer located between the barrier layer that is substantially impermeable to the activating agent and the indicator layer; wherein the first adhesive layer is arranged in a pattern having an outer adhesive layer and an inner adhesive layer, the separable portion being positioned between the outer adhesive layer and the inner adhesive layer; and wherein the indicator material is surrounded by the inner adhesive layer which defines an enclosed space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797